Citation Nr: 0812671	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  95-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1. Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).

2. Entitlement to an effective date of service connection 
prior to September 23, 2003 for left L5-S1 radiculopathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974, January 1979 to September 1979, and from 
January 1991 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the veteran's claim for a TDIU, and a 
February 2007 rating decision of the Appeals Management 
Center (AMC) in Washington, District of Columbia, that 
granted the veteran's claim of service connection for left 
L5-S1 radiculopathy, with an evaluation of 10 percent, 
effective September 26, 2003.  The veteran perfected an 
appeal of the TDIU issue.

In June 2005 the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The TDIU issue was before the Board in September 2005 and was 
then remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These matters must be remanded for the following reasons.

In a statement received in November 2007, the veteran 
indicated that he had been treated at the VA Medical Center 
(VAMC) in Augusta, Georgia for his back condition, and he 
requested that VA obtain such treatment records.  The most 
recent VA medical treatment records in the claims folder are 
dated in February 2005.  In its October 2007 Supplemental 
Statement of the Case, the RO indicated that VA treatment 
reports from VAMC Augusta from 2006-2007 were obtained.  
However, there is no indication in the claims folder that the 
RO attempted to obtain such records, and no such records are 
associated with the claims folder.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As the veteran's VA medical treatment records may 
have an impact on the adjudication of his claim, VA must 
obtain such records before making a final decision.

Also, the veteran's November 2007 statement indicates that 
the veteran is seeking entitlement to a TDIU on an extra-
schedular basis.  An October 2005 VA examination report 
indicates that the veteran's inability to lift due to lumbar 
restrictions has made him unable to do the nursing work for 
which he was trained, and that he was unable to lift the 45 
pounds required for his position.  Another October 2005 VA 
examination indicates that, with regard to the effect of the 
veteran's spine disabilities on his ability or potential to 
hold employment, it was very difficult to say how productive 
he would be in an employed position, being that his pain in 
his neck severely limited his ability even to rotate or bend.  
Also, a July 2006 VA examination indicates that the veteran's 
service-connected hypertension does not prevent gainful 
employment, although the veteran would be best suited to 
sedentary occupations that required no strenuous activity and 
no excessive stress.

The medical evidence is unclear as to whether the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
Therefore, the veteran should be afforded a new VA 
examination in order to determine the effect of his service-
connected disabilities on his ability to secure and follow a 
substantially gainful occupation.  Thereafter, this matter 
should be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16. 

Finally, in his November 2007 statement, the veteran 
expressed disagreement with the effective date of service 
connection for left L5-S1 radiculopathy, which was granted in 
a February 2007 rating decision.  Because the filing of a 
notice of disagreement initiates appellate review, the claim 
must be remanded for the preparation of a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.	The RO should afford the veteran a new 
VA examination by an examiner with the 
appropriate expertise in order to 
determine whether the veteran is unable 
to secure and follow a substantially 
gainful occupation by reason of 
service-connected disabilities.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should note 
in the examination report that he or 
she has reviewed the claims folder.  
The examiner should discuss the extent 
to which the veteran's service-
connected disabilities (low back 
strain, cervical strain, left L5-S1 
radiculopathy associated with low back 
strain, and hypertension) interfere 
with his ability to follow a 
substantially gainful occupation.  
Specifically, the examiner should 
express an opinion as to whether the 
veteran is unable to secure and follow 
a substantially gainful occupation due 
to his service-connected disabilities.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.  The report of 
the examination should be associated 
with the claims folder.

2.	When the above development has been 
completed, the RO should refer the 
veteran's claim for TDIU on an 
extraschedular basis to the Under 
Secretary for Benefits or the Director 
of the Compensation and Pension Service 
(or any other appropriate VA official) 
for the purpose of considering whether 
an extra-schedular rating may be 
assigned in this case under 38 C.F.R. 
§ 4.16 or 38 C.F.R. § 3.321(b)(1).

3.	With respect to the issue of 
entitlement to an earlier effective 
date of service connection for left L5-
S1 radiculopathy, the RO should furnish 
the veteran and his representative a 
Statement of the Case in accordance 
with 38 U.S.C.A. § 7105 (West 2002).  
The veteran and his representative 
should clearly be advised of the need 
to file a Substantive Appeal following 
the issuance of the Statement of the 
Case if the veteran wishes to complete 
an appeal from that decision.












The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


